Exhibit 10.1

 

CLOUD PEAK ENERGY INC.

 

2009 LONG TERM INCENTIVE PLAN

 

(As Amended and Restated Effective March 3, 2017)

 

1.                                      Purpose.

 

The purpose of the Plan is to strengthen Cloud Peak Energy Inc., a Delaware
corporation (the “Company”), by providing an incentive to its and its
Subsidiaries’ (as defined herein) employees, officers, consultants and
directors, thereby encouraging them to devote their abilities and industry to
the success of the Company’s business enterprise.  It is intended that this
purpose be achieved by extending to employees (including future employees who
have received a formal written offer of employment), officers, consultants and
directors of the Company and its Subsidiaries an added incentive for high levels
of performance and unusual efforts through the grant of Restricted Stock,
Restricted Stock Units, Options, Stock Appreciation Rights, Dividend Equivalent
Rights, Performance Awards, and Share Awards (as each term is herein defined).

 

2.                                      Definitions.

 

For purposes of the Plan:

 

2.1                               “Agreement” means a written or electronic
agreement between the Company and a Grantee evidencing the grant of an Option or
Award and setting forth the terms and conditions thereof.

 

2.2                               “Award” means a grant of Restricted Stock, a
Restricted Stock Unit, a Stock Appreciation Right, a Performance Award, a
Dividend Equivalent Right, a Share Award or any or all of them.

 

2.3                               “Beneficiary” means an individual designated
as a Beneficiary pursuant to Section 19.4.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Cause” means (i) if the Grantee is at the
time of termination a party to an employment agreement with the Company or any
Subsidiary of the Company, the meaning set forth therein, or (ii) in all other
cases, (1) any indictment for, conviction of, or plea of guilty or nolo
contendere to (x) any felony (except for vehicular-related felonies, other than
a felony DUI, manslaughter or homicide) or (y) any crime (whether or not a
felony) involving dishonesty, fraud, or breach of fiduciary duty; (2) willful
misconduct or gross negligence by the Grantee in connection with the performance
of services to the Company or any Subsidiary; (3) any breach of the Company’s
written policies other than an inadvertent breach that is promptly remedied by
the Grantee; (4) ongoing failure or refusal after written notice, other than by
reason of Disability or ill health, to faithfully and diligently perform the
usual and customary duties of his employment; (5) failure or refusal after
written notice to comply with the reasonable written policies, standards and
regulations of the Company which, from time to time, may be established and
disseminated; or (6) a material breach by the Grantee of any terms related to
his employment or service to the Company or any Subsidiary in any applicable
agreement.

 

2.6                               “Change in Capitalization” means any increase
or reduction in the number of Shares, any change (including, but not limited to,
in the case of a spin-off, extraordinary dividend or other extraordinary
distribution in respect of Shares, a change in value) in the Shares or any
exchange of Shares for a different number or kind of shares or other securities
of the Company or another corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants, rights or debentures, stock dividend, stock split or
reverse stock split, cash dividend, property dividend, combination or exchange
of shares, repurchase of shares, change in corporate structure or otherwise.

 

2.7                               “Change in Control” means the occurrence of
any of the following:

 

1

--------------------------------------------------------------------------------


 

(a)                                 An acquisition (other than directly from the
Company) of any common stock, par value $0.01 per share, of the Company (“Common
Stock”) or other voting securities of the Company by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of either (i) the then
outstanding Common Stock or (ii) the combined voting power of the Company’s then
outstanding voting securities entitled to vote for the election of directors
(the “Voting Securities”); provided, however, that, in determining whether a
Change in Control has occurred, Common Stock or Voting Securities which are
acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or Cloud Peak Energy
Resources LLC or (B) any Related Entity (as hereinafter defined) of the Company
or Cloud Peak Energy Resources LLC, (ii) the Company or any of its Related
Entities or (iii) any Person in connection with a “Non-Control Transaction” (as
hereinafter defined).  A “Related Entity” of any Person or corporation shall
mean any other corporation or other Person, a majority of the voting power,
voting equity securities or equity interests of which is owned, directly or
indirectly, by such Person or corporation.

 

(b)                                 The individuals who, as of the Effective
Date, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board or, following a
Merger (as defined below), the board of directors of (i) the corporation
resulting from such Merger (the “Surviving Corporation”), if fifty percent (50%)
or more of the combined voting power of the then-outstanding voting securities
of the Surviving Corporation is not Beneficially Owned, directly or indirectly,
by another Person (a “Parent Corporation”) or (ii) if there is one or more than
one Parent Corporation, the ultimate Parent Corporation; provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered a member of the Incumbent Board; and provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Proxy Contest; or

 

(c)                                  The consummation of:

 

(i)                                     A merger, consolidation or
reorganization with or into the Company, or a direct or indirect subsidiary of
the Company, or any other similar transaction in which securities of the Company
are issued (a “Merger”), unless the Merger is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a Merger if:

 

(A)                               the stockholders of the Company immediately
before such Merger own, directly or indirectly, including through one or more
subsidiaries or entities, immediately following the Merger at least fifty
percent (50%) of the outstanding common stock and the combined voting power of
the outstanding voting securities of (x) the Surviving Corporation, if there is
no Parent Corporation, or (y) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation;

 

(B)                               the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for the Merger constitute at least a majority of the members of the board of
directors of (x) the Surviving Corporation, if there is no Parent Corporation,
or (y) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and

 

(C)                               no Person other than (1) the Company or
another corporation that is a party to the agreement of Merger, (2) any Related
Entity of the Company, (3) any employee benefit plan (or any trust forming a
part thereof) that, immediately prior to the Merger, was maintained by the
Company, Cloud Peak Energy Resources LLC or any of their respective Related
Entities, or (4) any Person who, immediately prior to the Merger, had Beneficial
Ownership of thirty percent (30%) or more of the then outstanding Common Stock
or Voting Securities, has Beneficial Ownership, directly or indirectly, of
thirty percent (30%) or more of the outstanding common stock or the combined
voting power of the outstanding voting securities of (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting

 

2

--------------------------------------------------------------------------------


 

securities of the Surviving Corporation is not Beneficially Owned, directly or
indirectly, by a Parent Corporation, or (y) if there is one or more than one
Parent Corporation, the ultimate Parent Corporation;

 

(ii)                                  A complete liquidation or dissolution of
the Company; or

 

(iii)                               The sale or other disposition of all or
substantially all of the assets of the Company to any Person (unless such sale
or disposition is (A) to a Related Entity of the Company (B) to any subsidiary
of the Company or (C) under conditions that would constitute a Non-Control
Transaction with the disposition of assets being regarded as a Merger for this
purpose).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Stock or Voting
Securities as a result of the acquisition of Common Stock or Voting Securities
by the Company which, by reducing the number of shares of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Common Stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Common Stock or Voting Securities thereby increasing the
percentage of the then outstanding Common Stock or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur
unless the Subject Person is a Related Entity of the Company.

 

Further, notwithstanding the foregoing, for purposes of any Option or Award that
provides for a deferral of compensation under Section 409A of the Code, to the
extent the impact of a Change in Control on such an Option or Award would
subject a Grantee to additional taxes under Section 409A of the Code, a Change
in Control for purposes of such Option or Award will mean a Change in Control
that is also a “change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation” within the meaning of Section 409A of the Code and the guidance and
regulations promulgated thereunder.

 

2.8                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.9                               “Committee” means the Committee which
administers the Plan as provided in Section 3.

 

2.10                        “Company” means Cloud Peak Energy Inc., a Delaware
corporation.

 

2.11                        “Director” means a member of the Board.

 

2.12                        “Disability” occurs when the Grantee is entitled to
receive payments under the Company’s long-term disability insurance plan, if one
is in effect at the time.  If there is no long term disability insurance plan in
effect, then Disability shall occur when the Grantee is unable to perform his
duties hereunder as a result of illness or mental or physical injury for a
period of at least 180 days.

 

2.13                        “Division” means any of the operating units or
divisions of the Company designated as a Division by the Committee.

 

2.14                        “Dividend Equivalent Right” means a right to receive
cash or Shares based on the value of dividends that are paid with respect to
Shares.

 

2.15                        “Effective Date” means the date of approval of the
Plan by the Company’s shareholders pursuant to Section 19.5.

 

2.16                        “Eligible Individual” means any of the following
individuals:  (a) any Director, officer or employee of the Company or a
Subsidiary, (b) any individual to whom the Company or a Subsidiary has extended
a formal, written offer of employment, and (c) any consultant or advisor of the
Company or a Subsidiary.

 

3

--------------------------------------------------------------------------------


 

2.17                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.18                        “Fair Market Value” on any date means:

 

(a)                                 if the Shares are listed for trading on the
New York Stock Exchange, the closing price at the close of the primary trading
session of the Shares on such date on the New York Stock Exchange, or if there
has been no such closing price of the Shares on such date, on the next preceding
date on which there was such a closing price;

 

(b)                                 if the Shares are not listed for trading on
the New York Stock Exchange, but are listed on another national securities
exchange, the closing price at the close of the primary trading session of the
Shares on such date on such exchange, or if there has been no such closing price
of the Shares on such date, on the next preceding date on which there was such a
closing price;

 

(c)                                  if the Shares are not listed for trading on
a national securities exchange or are not authorized for quotation on NYSE, the
fair market value of the Shares as determined in good faith by the Committee,
and in the case of Incentive Stock Options, in accordance with Section 422 of
the Code.

 

2.19                        “Full Value Award” means a grant of Restricted
Stock, a Restricted Stock Unit, a Performance Award, a Share Award or any or all
of them.

 

2.20                        “Grantee” means a person to whom an Award or Option
has been granted under the Plan.

 

2.21                        “Incentive Stock Option” means an Option satisfying
the requirements of Section 422 of the Code and designated by the Committee as
an Incentive Stock Option.

 

2.22                        “Nonemployee Director” means a Director who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

 

2.23                        “Nonqualified Stock Option” means an Option which is
not an Incentive Stock Option.

 

2.24                        “Option” means a Nonqualified Stock Option and/or an
Incentive Stock Option.

 

2.25                        “Outside Director” means a Director who is an
“outside director” within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.

 

2.26                        “Parent” means any corporation which is a “parent
corporation” (within the meaning of Section 424(e) of the Code) with respect to
the Company.

 

2.27                        “Performance Awards” means Performance Share Units,
Performance Units, Performance-Based Restricted Stock or any or all of them.

 

2.28                        “Performance-Based Compensation” means any Option or
Award that is intended to constitute “performance based compensation” within the
meaning of Section 162(m)(4)(C) of the Code and the regulations promulgated
thereunder.

 

2.29                        “Performance-Based Restricted Stock” means Shares
issued or transferred to an Eligible Individual under Section 9.2.

 

2.30                        “Performance Cycle” means the time period specified
by the Committee at the time Performance Awards are granted during which the
performance of the Company, a Subsidiary or a Division will be measured.

 

4

--------------------------------------------------------------------------------


 

2.31                        “Performance Objectives” means the objectives set
forth in Section 9.3 for the purpose of determining the degree of payout and/or
vesting of Performance Awards.

 

2.32                        “Performance Share Units” means Performance Share
Units granted to an Eligible Individual under Section 9.1.

 

2.33                        “Performance Units” means Performance Units granted
to an Eligible Individual under Section 9.1.

 

2.34                        “Plan” means this 2009 Cloud Peak Energy Inc. Long
Term Incentive Plan, as amended from time to time.

 

2.35                        “Restatement Effective Date” means March 3, 2017.

 

2.36                        “Restricted Stock” means Shares issued or
transferred to an Eligible Individual pursuant to Section 8.1.

 

2.37                        “Restricted Stock Units” means rights granted to an
Eligible Individual under Section 8.2 representing a number of hypothetical
Shares.

 

2.38                        “Share Award” means an Award of Shares granted
pursuant to Section 10.

 

2.39                        “Shares” means the common stock, par value $.01 per
share, of the Company and any other securities into which such shares are
changed or for which such shares are exchanged.

 

2.40                        “Stock Appreciation Right” means a right to receive
all or some portion of the increase, if any, in the value of the Shares as
provided in Section 6 hereof.

 

2.41                        “Subsidiary” means (a) except as provided in
subsection (b) below, any corporation which is a subsidiary corporation within
the meaning of Section 424(f) of the Code with respect to the Company, and
(b) in relation to the eligibility to receive Options or Awards other than
Incentive Stock Options and continued employment for purposes of Options and
Awards (unless the Committee determines otherwise), any entity, whether or not
incorporated, in which the Company directly or indirectly owns at least 20% or
more of the total combined voting power of the entity’s outstanding voting
securities or such other threshold ownership percentage permitted under
Section 409A of the Code.

 

2.42                        “Ten-Percent Shareholder” means an Eligible
Individual who, at the time an Incentive Stock Option is to be granted to him or
her, owns (within the meaning of Section 422(b)(6) of the Code) stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, a Parent or a Subsidiary.

 

2.43                        “Termination Date” means the date that is ten
(10) years after the Effective Date, unless the Plan is earlier terminated by
the Board pursuant to Section 15 hereof.

 

3.                                      Administration.

 

3.1                               Committees Procedure.  The Plan shall be
administered by a Committee which, initially, shall be the Board, and then, upon
the appointment by the Board, the Compensation Committee of the Board unless the
Board appoints a different Committee in its sole discretion.  The Committee may
adopt such rules, regulations and guidelines as it deems are necessary or
appropriate for the administration of the Plan.  The Committee shall consist of
at least two (2) Directors and may consist of the entire Board; provided,
however, that (a) if the Committee consists of less than the entire Board, then,
with respect to any Option or Award granted to an Eligible Individual who is
subject to Section 16 of the Exchange Act, the Committee shall consist of at
least two

 

5

--------------------------------------------------------------------------------


 

Directors, each of whom shall be a Non-Employee Director, and (b) to the extent
necessary for any Option or Award intended to qualify as Performance-Based
Compensation to so qualify, the Committee shall consist of at least two
Directors, each of whom shall be an Outside Director.  For purposes of the
preceding sentence, if one or more members of the Committee is not a Nonemployee
Director and an Outside Director but recuses himself or herself or abstains from
voting with respect to a particular action taken by the Committee, then the
Committee, with respect to that action, shall be deemed to consist only of the
members of the Committee who have not recused themselves or abstained from
voting.

 

3.2                               Board Reservation and Delegation.  Except to
the extent necessary for any Award or Option intended to qualify as
Performance-Based Compensation to so qualify, the Board may, in its discretion,
reserve to itself or exercise any or all of the authority and responsibility of
the Committee hereunder and may also delegate to another committee of the Board
any or all of the authority and responsibility of the Committee with respect to
Awards or Options to Eligible Individuals who are not subject to
Section 16(b) of the Exchange Act at the time any such delegated authority or
responsibility is exercised.  Such other committee may consist of one or more
Directors who may, but need not be officers or employees of the Company.  To the
extent the Board has reserved to itself, or exercised the authority and
responsibility of the Committee, all references to the Committee in the Plan
shall be to the Board.

 

3.3                               Committee Powers.  Subject to the express
terms and conditions set forth herein, and the terms of any applicable
Agreements, the Committee shall have the power from time to time to:

 

(a)                                 select those Eligible Individuals to whom
Options shall be granted under the Plan and the number of such Options to be
granted and prescribe the terms and conditions (which need not be identical) of
each such Option, including the exercise price per Share, the vesting schedule
and the duration of each Option, and make any amendment or modification to any
Option Agreement consistent with the terms of the Plan;

 

(b)                                 select those Eligible Individuals to whom
Awards shall be granted under the Plan and determine the number of Shares or
amount of cash in respect of which each Award is granted, the terms and
conditions (which need not be identical) of each such Award, and make any
amendment or modification to any Agreement consistent with the terms of the
Plan;

 

(c)                                  construe and interpret the Plan and the
Options and Awards granted hereunder and establish, amend and revoke rules and
regulations for the administration of the Plan, including, but not limited to,
correcting any defect or supplying any omission, or reconciling any
inconsistency in the Plan or in any Agreement, in the manner and to the extent
it shall deem necessary or advisable, including so that the Plan and the
operation of the Plan comply with Rule 16b-3 under the Exchange Act, the Code to
the extent applicable and other applicable law, and otherwise to make the Plan
fully effective;

 

(d)                                 determine the duration and purposes for
leaves of absence which may be granted to a Grantee on an individual basis
without constituting a termination of employment or service for purposes of the
Plan;

 

(e)                                  accelerate the exercisability or vesting of
any Option or Award;

 

(f)                                   cancel, with the consent of the Grantee,
outstanding Awards and Options;

 

(g)                                  exercise its discretion with respect to the
powers and rights granted to it as set forth in the Plan; and

 

(h)                                 generally, exercise such powers and perform
such acts as are deemed necessary or advisable to promote the best interests of
the Company with respect to the Plan.

 

All decisions and determinations by the Committee in the exercise of the above
powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Grantees and all other persons having any interest therein.

 

6

--------------------------------------------------------------------------------


 

3.4                               Notwithstanding anything herein to the
contrary, with respect to Grantees working outside the United States, the
Committee may determine the terms and conditions of Options and Awards and make
such adjustments to the terms thereof as are necessary or advisable to fulfill
the purposes of the Plan taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.

 

3.5                               Indemnification.  No member of the Committee
shall be liable for any action, failure to act, determination or interpretation
made in good faith with respect to the Plan or any transaction hereunder.  The
Company hereby agrees to indemnify each member of the Committee for all costs
and expenses and, to the extent permitted by applicable law, any liability
incurred in connection with defending against, responding to, negotiating for
the settlement of or otherwise dealing with any claim, cause of action or
dispute of any kind arising in connection with any actions in administering the
Plan or in authorizing or denying authorization to any transaction hereunder.

 

3.6                               No Repricing of Options or Stock Appreciation
Rights.  The Committee shall have no authority to make any adjustment (other
than in connection with a change in capitalization or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
and exchange for cash or replacement grants, or other means, unless the
Company’s shareholders shall have approved such adjustment or amendment.

 

3.7                               Minimum Vesting Requirements.  Notwithstanding
any provision of the Plan to the contrary, on and after the Restatement
Effective Date, the Committee shall not award more than 5% of the aggregate
number of Shares that remain available as of the Restatement Effective Date plus
any Shares that become available in the future pursuant to Awards that could
vest in less than 12 months of the date of grant, subject, in each case, to the
Committee’s authority under the Plan to vest Awards earlier, as the Committee
deems appropriate, upon the occurrence of a Change in Control, in the event of a
Participant’s termination of employment or service or otherwise as permitted by
Section 3.3(e) hereof.

 

4.                                      Stock Subject to the Plan; Grant
Limitations.

 

4.1                               Aggregate Number of Shares Authorized for
Issuance.  Subject to any adjustment as provided in the Plan, the Shares to be
issued under the Plan may be, in whole or in part, authorized but unissued
Shares or issued Shares which shall have been reacquired by the Company and held
by it as treasury shares.  The aggregate number of Shares that may be made the
subject of Awards or Options granted under the Plan shall not exceed 7,100,000
shares, no more than 2,000,000 of which may be granted as Incentive Stock
Options.

 

4.2                               Individual Limit.

 

(a)                                 The number of Shares that may be the subject
of Options and Stock Appreciation Rights granted to an Eligible Individual in
any calendar year may not exceed 1,500,000.  The number of Shares that may be
the subject of Performance Share Units or Performance-Based Restricted Stock
granted to an Eligible Individual in any calendar year may not exceed 2,000,000
(determined with respect to the number of Shares denominated in the relevant
award agreements, without regard to the percentage of such Shares that may
become payable based on the level of Performance Objective attained).  The
dollar amount of cash that may be the subject of Performance Units granted to an
Eligible Individual in any calendar year may not exceed $6,000,000 (determined
with respect to the dollar amount denominated in the relevant award agreements,
without regard to the percentage of such dollar amount that may become payable
based on the level of Performance Objective attained).

 

(b)                                 Notwithstanding the foregoing, the aggregate
grant date value of all Awards and Options granted to an Eligible Individual who
is a non-employee Director in any calendar year may not exceed $500,000
(determined by multiplying the Fair Market Value of a Share on the date of grant
by the aggregate number of Shares subject to such Award or Option); provided,
that, the limits set forth in this Section 4.2(b) shall be without regard to
grants of Awards or Options, if any, made to a non-employee Director during any
period in which

 

7

--------------------------------------------------------------------------------


 

such individual was an employee of the Company or of any of its Affiliates or
was otherwise providing services to the Company or to any of its Affiliates
other than in the capacity as a Director of the Company.

 

4.3                               Calculating Shares Available.

 

(a)                                 Upon the granting of an Award or an Option,
the number of Shares available under this Section 4 for the granting of further
Awards and Options shall be reduced as follows:

 

(i)                                     In connection with the granting of an
Option, Stock Appreciation Right (other than a Stock Appreciation Right Related
to an Option), Restricted Stock Unit, Share Award or Award of Restricted Stock,
Performance-Based Restricted Stock or Performance Share Units, the number of
Shares available under this Section 4 for the granting of further Options and
Awards shall be reduced by the number of Shares in respect of which the Option
or Award is granted or denominated.

 

(ii)                                  In connection with the granting of a
Performance Unit, the number of Shares available under this Section 4 for the
granting of further Options and Awards initially shall be reduced by the Share
Equivalent number of Performance Units granted, with a corresponding adjustment
if the Performance Unit is ultimately settled in whole or in part with a
different number of Shares.  For purposes of this Section 4, the “Share
Equivalent” number of Performance Units shall be equal to the quotient of
(i) the aggregate dollar amount in which the Performance Units are denominated,
divided by (ii) the Fair Market Value of a Share on the date of grant.

 

(iii)                               In connection with the granting of a
Dividend Equivalent Right, the number of Shares available under this Section 4
shall not be reduced; provided, however, that if Shares are issued in settlement
of a Dividend Equivalent Right, the number of Shares available for the granting
of further Options and Awards under this Section 4 shall be reduced by the
number of Shares so issued.

 

(b)                                 Notwithstanding Section 4.3(a), in the event
that an Award is granted that, pursuant to the terms of the Agreement, cannot be
settled in Shares, the aggregate number of Shares that may be made the subject
of Awards or Options granted under the Plan shall not be reduced.  Whenever any
outstanding Option or Award or portion thereof expires, is canceled, is settled
in cash or is otherwise terminated for any reason without having been exercised
or payment having been made in respect of the entire Option or Award, the number
of Shares available under this Section 4 shall be increased by the number of
Shares previously allocable under Section 4.3(a) to the expired, canceled,
settled or otherwise terminated portion of the Option or Award.

 

(c)                                  Notwithstanding anything in this
Section 4.3 to the contrary, the following Shares shall not become available
again for issuance under the Plan (i) Shares withheld or tendered as full or
partial payment of the Option Price, (ii) Shares withheld or tendered as
settlement of tax withholding obligations, (iii) any Shares repurchased by the
Company with the proceeds from the exercise of an Option, and (iv) the excess of
the number of Shares subject to a Stock Appreciation Right over the number of
Shares issued as a result of exercise of such Stock Appreciation Right.

 

(d)                                 Where two or more Awards are granted with
respect to the same Shares, such Shares shall be taken into account only once
for purposes of this Section 4.3.  Furthermore, the Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid
double-counting (as, for example, in the case of tandem or substitute awards),
and make adjustments if the number of Shares actually delivered differs from the
number of Shares previously counted in connection with an Award or Option.

 

5.                                      Stock Options.

 

5.1                               Authority of Committee.  Subject to the
provisions of the Plan, the Committee shall have full and final authority to
select those Eligible Individuals who will receive Options, and the terms and
conditions of the grant to any such Eligible Individual shall be set forth in an
Agreement.  Incentive Stock Options may be granted only to Eligible Individuals
who are employees of the Company or any Subsidiary on the date the Incentive
Stock Option is granted.

 

8

--------------------------------------------------------------------------------


 

5.2                               Exercise Price.  The purchase price or the
manner in which the exercise price is to be determined for Shares under each
Option shall be determined by the Committee and set forth in the Agreement;
provided, however, that the exercise price per Share under each Option shall not
be less than the greater of (i) the par value of a Share and (ii) 100% of the
Fair Market Value of a Share on the date the Option is granted (110% in the case
of an Incentive Stock Option granted to a Ten-Percent Shareholder).

 

5.3                               Maximum Duration.  Options granted hereunder
shall be for such term as the Committee shall determine; provided that an
Incentive Stock Option shall not be exercisable after the expiration of ten
(10) years from the date it is granted (five (5) years in the case of an
Incentive Stock Option granted to a Ten-Percent Shareholder) and a Nonqualified
Stock Option shall not be exercisable after the expiration of ten (10) years
from the date it is granted; provided, further, however, that unless the
Committee provides otherwise, an Option (other than an Incentive Stock Option)
may, upon the death of the Grantee prior to the expiration of the Option, be
exercised for up to one (1) year following the date of the Grantee’s death, even
if such period extends beyond ten (10) years from the date the Option is
granted.  The Committee may, subsequent to the granting of any Option, extend
the term thereof, but in no event shall the term as so extended exceed the
maximum term provided for in the preceding sentence.

 

5.4                               Vesting.  The Committee shall determine the
time or times at which an Option shall become vested and exercisable; provided,
however, that subject to the exceptions set forth in Section 3.7, Options
granted to Eligible Individuals shall become vested and exercisable no earlier
than 12 months after the date of grant.  Unless otherwise determined by the
Committee and set forth in an Agreement, to the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Option
expires.  Except to the extent otherwise provided in this Section 5.4, the
Committee may accelerate the exercisability of any Option or portion thereof at
any time.

 

5.5                               Limitations on Incentive Stock Options.  To
the extent that the aggregate Fair Market Value (determined as of the date of
the grant) of Shares with respect to which Incentive Stock Options granted under
the Plan and “incentive stock options” (within the meaning of Section 422 of the
Code) granted under all other plans of the Company or its Subsidiaries (in
either case determined without regard to this Section 5.5) are exercisable by a
Grantee for the first time during any calendar year exceeds $100,000, such
Incentive Stock Options shall be treated as Nonqualified Stock Options.  In
applying the limitation in the preceding sentence in the case of multiple Option
grants, unless otherwise required by applicable law, Options which were intended
to be Incentive Stock Options shall be treated as Nonqualified Stock Options
according to the order in which they were granted such that the most recently
granted Options are first treated as Nonqualified Stock Options.

 

5.6                               Transferability.  No Option shall be
transferrable by the Grantee other than by will or by the laws of descent and
distribution or, in the case of an Option other than an Incentive Stock Option,
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act), and an Option shall be exercisable during
the lifetime of the Grantee or his or her guardian or legal representative.

 

5.7                               Method of Exercise.  The exercise of an Option
shall be made only by giving written notice delivered in person or by mail to
the person designated by the Company, specifying the number of Shares to be
exercised and, to the extent applicable, accompanied by payment therefor and
otherwise in accordance with the Agreement pursuant to which the Option was
granted.  The exercise price for any Shares purchased pursuant to the exercise
of an Option shall be paid in any or any combination of the following forms: 
(a) cash or its equivalent (e.g., a check) or (b) if permitted by the Committee,
the transfer, either actually or by attestation, to the Company of Shares that
have been held by the Grantee for at least six (6) months (or such lesser period
as may be permitted by the Committee) prior to the exercise of the Option, such
transfer to be upon such terms and conditions as determined by the Committee or
(c) in the form of other property as determined by the Committee and in
accordance with applicable law, or (d) if permitted by the Committee, payment of
the exercise price pursuant to a non-broker assisted “cashless exercise”
procedure.  In addition, Options may be exercised through a registered
broker-dealer pursuant to such cashless exercise procedures that are, from time
to time, deemed acceptable by the Committee.  Any Shares withheld or transferred
to the Company as payment of the exercise price under an Option shall be valued
at their Fair Market Value on the last business day preceding the date of
exercise of such Option.  If requested by the Committee, the Grantee shall
deliver the Agreement evidencing the Option to the Company, which shall endorse
thereon a notation of such exercise and return such Agreement to the Grantee. 
No fractional Shares

 

9

--------------------------------------------------------------------------------


 

(or cash in lieu thereof) shall be issued upon exercise of an Option and the
number of Shares that may be purchased upon exercise shall be rounded to the
nearest number of whole Shares.

 

5.8                               Rights of Grantees.  No Grantee shall be
deemed for any purpose to be the owner of any Shares subject to any Option
unless and until (a) the Option shall have been exercised pursuant to the terms
thereof, (b) the Company shall have issued and delivered Shares (whether or not
certificated) to the Grantee, a securities broker acting on behalf of the
Grantee or such other nominee of the Grantee, and (c) the Grantee’s name, or the
name of his or her broker or other nominee, shall have been entered as a
shareholder of record on the books of the Company.  Thereupon, the Grantee shall
have full voting, dividend and other ownership rights with respect to such
Shares, subject to such terms and conditions as may be set forth in the
applicable Agreement.

 

5.9                               Effect of Change in Control.  The effect of a
Change in Control on an Option, if any, may be set forth in the applicable
Agreement; provided, however, that with respect to any Option granted on or
after the Restatement Effective Date, no such Option may become vested or
exercisable in full automatically upon a Change in Control, except (a) if such
acceleration is also contingent upon a termination of Grantee’s employment or
services with the Company, any of its Subsidiaries, or the surviving or
successor entity that occurs within the two (2) year period following the Change
in Control, or (b) if such acceleration occurs with respect to an Option that is
not assumed, replaced, or converted by the surviving entity in any such Change
in Control.

 

6.                                      Stock Appreciation Rights.

 

6.1                               Grant.  The Committee may in its discretion,
either alone or in connection with the grant of an Option, grant Stock
Appreciation Rights to Eligible Individuals in accordance with the Plan, the
terms and conditions of which shall be set forth in an Agreement; provided,
however, that subject to the exceptions set forth in Section 3.7, Stock
Appreciation Rights granted to Eligible Individuals shall become vested and
exercisable no earlier than 12 months after the date of grant.  A Stock
Appreciation Right may be granted (a) at any time if unrelated to an Option or
(b) if related to an Option, either at the time of grant or at any time
thereafter during the term of the Option.

 

6.2                               Stock Appreciation Right Related to an
Option.  If granted in connection with an Option, a Stock Appreciation Right
shall cover the same Shares covered by the Option (or such lesser number of
Shares as the Committee may determine) and shall, except as provided in this
Section 6, be subject to the same terms and conditions as the related Option.

 

(a)                                 Exercise; Transferability.  A Stock
Appreciation Right granted in connection with an Option (i) shall be exercisable
at such time or times and only to the extent that the related Option is
exercisable, (ii) shall be exercisable only if the Fair Market Value of a Share
on the date of exercise exceeds the exercise price specified in the Agreement
evidencing the related Option and (iii) shall not be transferable except to the
extent the related Option is transferable.

 

(b)                                 Amount Payable.  Upon the exercise of a
Stock Appreciation Right related to an Option, the Grantee shall be entitled to
receive an amount determined by multiplying (i) the excess of the Fair Market
Value of a Share on the last business day preceding the date of exercise of such
Stock Appreciation Right over the per Share exercise price under the related
Option, by (ii) the number of Shares as to which such Stock Appreciation Right
is being exercised.  Notwithstanding the foregoing, the Committee may limit in
any manner the amount payable with respect to any Stock Appreciation Right by
including such a limit in the Agreement evidencing the Stock Appreciation Right
at the time it is granted.

 

(c)                                  Treatment of Related Options and Stock
Appreciation Rights Upon Exercise.  Upon the exercise of a Stock Appreciation
Right granted in connection with an Option, the Option shall be canceled to the
extent of the number of Shares as to which the Stock Appreciation Right is
exercised, and upon the exercise of an Option granted in connection with a Stock
Appreciation Right, the Stock Appreciation Right shall be canceled to the extent
of the number of Shares as to which the Option is exercised or surrendered.

 

10

--------------------------------------------------------------------------------


 

6.3          Stock Appreciation Right Unrelated to an Option.  A Stock
Appreciation Right unrelated to an Option shall cover such number of Shares as
the Committee shall determine.

 

(a)           Terms; Duration.  Stock Appreciation Rights unrelated to Options
shall contain such terms and conditions as to exercisability, vesting and
duration as the Committee shall determine, but in no event shall they have a
term of greater than ten (10) years; provided that unless the Committee provides
otherwise a Stock Appreciation Right may, upon the death of the Grantee prior to
the expiration of the Award, be exercised for up to one (1) year following the
date of the Grantee’s death even if such period extends beyond ten (10) years
from the date the Stock Appreciation Right is granted.

 

(b)           Amount Payable.  Upon exercise of a Stock Appreciation Right
unrelated to an Option, the Grantee shall be entitled to receive an amount
determined by multiplying (i) the excess of the Fair Market Value of a Share on
the last business day preceding the date of exercise of such Stock Appreciation
Right over the Fair Market Value of a Share on the date the Stock Appreciation
Right was granted, by (ii) the number of Shares as to which the Stock
Appreciation Right is being exercised.  Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Stock
Appreciation Right by including such a limit in the Agreement evidencing the
Stock Appreciation Right at the time it is granted.

 

(c)           Transferability.  No Stock Appreciation Right shall be
transferrable by the Grantee other than by will or by the laws of descent and
distribution or pursuant to a domestic relations order (within the meaning of
Rule 16a-12 promulgated under the Exchange Act), and a Stock Appreciation Right
shall be exercisable during the lifetime of the Grantee or his or her guardian
or legal representative.

 

6.4          Method of Exercise.  Stock Appreciation Rights shall be exercised
by a Grantee only by giving written notice delivered in person or by mail to the
person designated by the Company, specifying the number of Shares with respect
to which the Stock Appreciation Right is being exercised.  If requested by the
Committee, the Grantee shall deliver the Agreement evidencing the Stock
Appreciation Right being exercised and the Agreement evidencing any related
Option to the Company, which shall endorse thereon a notation of such exercise
and return such Agreement to the Grantee.

 

6.5          Form of Payment.  Payment of the amount determined under
Section 6.2(b) or 6.3(b) may be made in the discretion of the Committee solely
in whole Shares in a number determined at their Fair Market Value on the last
business day preceding the date of exercise of the Stock Appreciation Right, or
solely in cash, or in a combination of cash and Shares.  If the Committee
decides to make full payment in Shares and the amount payable results in a
fractional Share, payment for the fractional Share will be made in cash.

 

6.6          Effect of Change in Control.  The effect of a Change in Control on
a Stock Appreciation Right may be set forth in the applicable Agreement;
provided, however, that with respect to any Stock Appreciation Right granted on
or after the Restatement Effective Date, no such Award may become vested or
exercisable in full automatically upon a Change in Control, except (a) if such
acceleration is also contingent upon a termination of Grantee’s employment or
services with the Company, any of its Subsidiaries, or the surviving or
successor entity that occurs within the two (2) year period following the Change
in Control, or (b) if such acceleration occurs with respect to a Stock
Appreciation Right that is not assumed, replaced, or converted by the surviving
entity in any such Change in Control.

 

7.             Dividend Equivalent Rights.

 

The Committee is authorized to grant Dividend Equivalent Rights to an Eligible
Individual, entitling any such Eligible Individual to receive cash, Shares,
other Awards, or other property equal in value to dividends or other
distributions paid with respect to a specified number of Shares.  Dividend
Equivalent Rights may be awarded on a free-standing basis or in connection with
another Award.  The Committee may provide that Dividend Equivalent Rights shall
be paid or distributed when accrued or at a later specified date and, if
distributed at a later date, may be deemed to have been reinvested in additional
Shares, Awards, or other investment vehicles or accrued in a bookkeeping account
without interest, and subject to such restrictions on transferability and risks
of forfeiture, as the Committee may specify.  Notwithstanding the foregoing,
with respect to Dividend Equivalent Rights granted on or after the Restatement
Effective Date in connection with another Award, such Dividend

 

11

--------------------------------------------------------------------------------


 

Equivalent Rights shall be subject to the same restrictions and a risk of
forfeiture as the Award with respect to which the dividends accrue and shall not
be paid unless and until such Award has vested and been earned.

 

8.             Restricted Stock; Restricted Stock Units.

 

8.1          Restricted Stock.  The Committee may grant to Eligible Individuals
Awards of Restricted Stock, which shall be evidenced by an Agreement.  Each
Agreement shall contain such restrictions, terms and conditions as the Committee
may, in its discretion, determine and (without limiting the generality of the
foregoing) such Agreements may require that an appropriate legend be placed on
Share certificates.  Awards of Restricted Stock shall be subject to the terms
and provisions set forth below in this Section 8.1.

 

(a)           Rights of Grantee.  Shares of Restricted Stock granted pursuant to
an Award hereunder shall be issued in the name of the Grantee as soon as
reasonably practicable after the Award is granted provided that the Grantee has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Shares.  At the discretion of the Committee, Shares issued in connection with an
Award of Restricted Stock shall be deposited together with the stock powers with
an escrow agent (which may be the Company) designated by the Committee.  Unless
the Committee determines otherwise and as set forth in the Agreement, upon
delivery of the Shares to the escrow agent, the Grantee shall have all of the
rights of a shareholder with respect to such Shares, including the right to vote
the Shares and to receive all dividends or other distributions paid or made with
respect to the Shares.

 

(b)           Non-transferability.  Until all restrictions upon the Shares of
Restricted Stock awarded to a Grantee shall have lapsed in the manner set forth
in Section 8.1(c), such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.

 

(c)           Lapse of Restrictions.

 

(i)            Generally.  Restrictions upon Shares of Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms and conditions as
the Committee may determine; provided, however, that subject to the exceptions
set forth in Section 3.7, restrictions upon Shares of Restricted Stock shall
lapse no earlier than 12 months after the date of grant.  The Agreement
evidencing the Award shall set forth any such restrictions.

 

(ii)           Effect of Change in Control.  The effect of a Change in Control
on an Award of Shares of Restricted Stock, if any, shall be set forth in the
applicable Agreement; provided, however, that with respect to any Restricted
Stock award granted on or after the Restatement Effective Date, no such Award
may become vested in full automatically upon a Change in Control, except (a) if
such acceleration is also contingent upon a termination of Grantee’s employment
or services with the Company, any of its Subsidiaries, or the surviving or
successor entity that occurs within the two (2) year period following the Change
in Control, or (b) if such acceleration occurs with respect to an Award that is
not assumed, replaced, or converted by the surviving entity in any such Change
in Control.

 

(d)           Treatment of Dividends.  As a condition to the grant of an Award
of Restricted Stock, the Committee may allow a Grantee to elect, or may require,
that any cash dividends paid on Shares of Restricted Stock be automatically
reinvested in additional Shares of Restricted Stock, applied to the purchase of
additional Awards under the Plan or deferred without interest to the date of
vesting of the associated Award of Restricted Stock.  Notwithstanding the
foregoing, dividends with respect to any Restricted Stock Award (including
Shares distributed in connection with a stock split or stock dividend, and other
property (other than cash) distributed as a dividend) shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such dividend has been distributed and shall not be
payable unless and until the applicable Restricted Stock vests.

 

12

--------------------------------------------------------------------------------


 

(e)           Delivery of Shares.  Upon the lapse of the restrictions on Shares
of Restricted Stock, the Committee shall cause a stock certificate or evidence
of book entry Shares to be delivered to the Grantee with respect to such Shares
of Restricted Stock, free of all restrictions hereunder.

 

8.2          Restricted Stock Unit Awards.  The Committee may grant to Eligible
Individuals Awards of Restricted Stock Units, which shall be evidenced by an
Agreement.  Each such Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine; provided,
however, that subject to the exceptions set forth in Section 3.7, any
restrictions on Restricted Stock Unit Awards shall lapse no earlier than 12
months after the date of grant.  Awards of Restricted Stock Units shall be
subject to the terms and provisions set forth below in this Section 8.2.

 

(a)           Payment of Awards.  Each Restricted Stock Unit shall represent the
right of the Grantee to receive a payment upon vesting of the Restricted Stock
Unit or on any later date specified by the Committee equal to the Fair Market
Value of a Share as of the date the Restricted Stock Unit was granted, the
vesting date or such other date as determined by the Committee at the time the
Restricted Stock Unit was granted.  The Committee may, at the time a Restricted
Stock Unit is granted, provide a limitation on the amount payable in respect of
each Restricted Stock Unit.  The Committee may provide for the settlement of
Restricted Stock Units in cash or with Shares having a Fair Market Value equal
to the payment to which the Grantee has become entitled.

 

(b)           Transferability.  The Grantee shall not sell, transfer, assign
exchange, pledge, encumber or otherwise dispose of an Award of Restricted Stock
Units or any portion thereof.

 

(c)           Effect of Change in Control.  The effect of a Change in Control on
an Award of Restricted Stock Units, if any, shall be set forth in the applicable
Agreement; provided, however, that with respect to any Restricted Stock Unit
granted on or after the Restatement Effective Date, no such Award may become
vested in full automatically upon a Change in Control, except (a) if such
acceleration is also contingent upon a termination of Grantee’s employment or
services with the Company, any of its Subsidiaries, or the surviving or
successor entity that occurs within the two (2) year period following the Change
in Control, or (b) if such acceleration occurs with respect to an Award that is
not assumed, replaced, or converted by the surviving entity in any such Change
in Control.

 

9.             Performance Awards.

 

9.1          Performance Units and Performance Share Units.  The Committee, in
its discretion, may grant Awards of Performance Units and/or Performance Share
Units to Eligible Individuals, the terms and conditions of which shall be set
forth in an Agreement.

 

(a)           Performance Units.  Performance Units shall be denominated in a
specified dollar amount and, contingent upon the attainment of specified
Performance Objectives within the Performance Cycle, represent the right to
receive payment as provided in Sections 9.1(c) and (d) of the specified dollar
amount or a percentage of the specified dollar amount depending on the level of
Performance Objective attained; provided, however, that the Committee may at the
time a Performance Unit is granted specify a maximum amount payable in respect
of a vested Performance Unit.  Each Agreement shall specify the number of
Performance Units to which it relates, the Performance Objectives which must be
satisfied in order for the Performance Units to vest and the Performance Cycle
within which such Performance Objectives must be satisfied.

 

(b)           Performance Share Units.  Performance Share Units shall be
denominated in Shares and, contingent upon the attainment of specified
Performance Objectives within the Performance Cycle, each Performance Share Unit
represents the right to receive payment as provided in Sections 9.1(c) and
(d) of the Fair Market Value of a Share on the date the Performance Share Unit
was granted, the date the Performance Share Unit became vested or any other date
specified by the Committee or a percentage of such amount depending on the level
of Performance Objective attained; provided, however, that the Committee may at
the time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit.  Each Agreement shall specify the
number of Performance Share Units to which it relates, the Performance
Objectives which must be satisfied in order for the Performance Share Units to
vest and the Performance Cycle within which such Performance Objectives must be
satisfied.

 

13

--------------------------------------------------------------------------------


 

(c)           Vesting and Forfeiture.  Subject to Sections 9.3(c) and 9.4, a
Grantee shall become vested with respect to the Performance Share Units and
Performance Units to the extent that the Performance Objectives for the
Performance Cycle and other terms and conditions set forth in the Agreement are
satisfied; provided, however, that subject to the exceptions set forth in
Section 3.7, no Performance Cycle for Performance Share Units shall be less than
12 months after the date of grant.

 

(d)           Payment of Awards.  Subject to Sections 9.3(c) and 9.4, payment to
Grantees in respect of vested Performance Share Units and Performance Units
shall be made as soon as practicable after the last day of the Performance Cycle
to which such Award relates or at such other time or times as the Committee may
determine, but in no event later than 2½ months after the end of the calendar
year in which the Performance Cycle is completed.  Subject to Section 9.4, such
payments may be made entirely in Shares valued at their Fair Market Value,
entirely in cash, or in such combination of Shares and cash as the Committee in
its discretion shall determine at any time prior to such payment;  provided,
however, that if the Committee in its discretion determines to make such payment
entirely or partially in Shares of Restricted Stock, the Committee must
determine the extent to which such payment will be in Shares of Restricted Stock
and the terms of such Restricted Stock at the time the Award is granted.

 

9.2          Performance-Based Restricted Stock.  The Committee, in its
discretion, may grant Awards of Performance-Based Restricted Stock to Eligible
Individuals, the terms and conditions of which shall be set forth in an
Agreement.  Each Agreement may require that an appropriate legend be placed on
Share certificates.  Awards of Performance-Based Restricted Stock shall be
subject to the following terms and provisions:

 

(a)           Rights of Grantee.  Performance-Based Restricted Stock shall be
issued in the name of the Grantee as soon as reasonably practicable after the
Award is granted or at such other time or times as the Committee may determine;
provided, however, that no Performance-Based Restricted Stock shall be issued
until the Grantee has executed an Agreement evidencing the Award, the
appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require as a
condition to the issuance of such Performance-Based Restricted Stock.  At the
discretion of the Committee, Shares issued in connection with an Award of
Performance-Based Restricted Stock shall be deposited together with the stock
powers with an escrow agent (which may be the Company) designated by the
Committee.  Except as restricted by the terms of the Agreement, upon delivery of
the Shares to the escrow agent, the Grantee shall have, in the discretion of the
Committee, all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.  Each Agreement shall
specify the number of Shares of Performance-Based Restricted Stock to which it
relates, the Performance Objectives which must be satisfied in order for the
Performance-Based Restricted Stock to vest and the Performance Cycle within
which such Performance Objectives must be satisfied.

 

(b)           Lapse of Restrictions.  Subject to Sections 9.3(c) and 9.4,
restrictions upon Performance-Based Restricted Stock awarded hereunder shall
lapse and such Performance-Based Restricted Stock shall become vested at such
time or times and on such terms, conditions and satisfaction of Performance
Objectives as the Committee may, in its discretion, determine at the time an
Award is granted; provided, however, that subject to the exceptions set forth in
Section 3.7, no Performance Cycle for Performance-Based Restricted Stock shall
be less than 12 months after the date of grant.

 

(c)           Treatment of Dividends.  As a condition to the grant of an Award
of Performance-Based Restricted Stock, the Committee may allow a Grantee to
elect, or may require, that any cash dividends paid on Shares of
Performance-Based Restricted Stock be automatically reinvested in additional
Shares of Performance-Based Restricted Stock, applied to the purchase of
additional Awards under the Plan or deferred without interest to the date of
vesting of the associated Award of Performance-Based Restricted Stock. 
Notwithstanding the foregoing, dividends with respect to any Award of
Performance-Based Restricted Stock (including Shares distributed in connection
with a stock split or stock dividend, and other property (other than cash)
distributed as a dividend) shall be subject to restrictions and a risk of
forfeiture to the same extent as the Performance-Based Restricted Stock with
respect to which such dividend has been distributed and shall not be payable
unless and until the applicable Performance-Based Restricted Stock vests.

 

14

--------------------------------------------------------------------------------


 

(d)           Delivery of Shares.  Upon the lapse of the restrictions on Shares
of Performance-Based Restricted Stock awarded hereunder, the Committee shall
cause a stock certificate or evidence of book entry Shares to be delivered to
the Grantee with respect to such Shares, free of all restrictions hereunder.

 

9.3          Performance Objectives

 

(a)           Establishment.  Performance Objectives for Performance Awards may
be expressed in terms of (i) stock price, (ii) earnings per share,
(iii) operating income, (iv) return on equity or assets, (v) cash flow,
(vi) earnings before interest, taxes, depreciation and amortization (EBITDA),
(vii) revenues, (viii) overall revenue or sales growth, (ix) expense reduction
or management, (x) market share, (xi) total shareholder return, (xii) return on
investment, (xiii) earnings before interest and taxes (EBIT), (xiv) net income,
(xv) return on net assets, (xvi) economic value added, (xvii) shareholder value
added, (xviii) cash flow return on investment, (xix) net operating profit,
(xx) net operating profit after tax, (xxi) return on capital, (xxii) return on
invested capital, (xxiii) cost per ton or cost per unit, (xxiv) total material
moved, (xxv) tons shipped, (xxvi) tire life improvement, (xxvii) increased
truck, dragline or shovel OEE, (xxviii) effective equipment utilization,
(xxix) achievement of savings from business improvement projects, (xxx) capital
project deliverables, (xxxi) performance against environmental targets,
(xxxii) safety performance and/or incident rate, (xxxiii) coal pricing targets,
(xxxiv) coal sales targets, (xxxv) human resources management targets, including
medical cost reductions and time to hire, (xxxvi) achievement of warehouse and
purchasing performance measurements, (xxxvii) leverage ratios, including debt to
equity and debt to total capital, (xxxviii) individual performance criteria
(other than for covered employees as defined in Section 162(m) of the Code) or
(xxxix) any combination or derivative of the foregoing.  Performance Objectives
may be in respect of the performance of the Company, any of its Subsidiaries,
any of its Divisions or any combination thereof.  Performance Objectives may be
absolute or relative (to prior performance of the Company or to the performance
of one or more other entities or external indices) and may be expressed in terms
of a progression within a specified range.  In the case of a Performance Award
which is intended to constitute Performance-Based Compensation, the Performance
Objectives with respect to a Performance Cycle shall be established in writing
by the Committee by the earlier of (i) the date on which a quarter of the
Performance Cycle has elapsed and (ii) the date which is ninety (90) days after
the commencement of the Performance Cycle, and in any event while the
performance relating to the Performance Objectives remain substantially
uncertain.

 

(b)           Effect of Certain Events.  Any of the above Performance Objectives
may be determined pre-tax or post-tax, as a ratio with other Performance
Objectives, as a ratio over a period of time or on a per unit of measure, on a
per-share basis (basic or diluted), and on a basis of continuing operations
only. The Performance Objectives above may, but shall not be required to, be
used as applied under generally accepted accounting principles, as applicable.
The Committee may, at the time the Performance Objectives in respect of a
Performance Award which is intended to constitute Performance-Based Compensation
are established, provide for the manner in which actual performance and the
Performance Objectives selected will reflect the impact of specified events or
occurrences during the relevant Performance Cycle, which may mean excluding the
impact of one or more events or occurrences, as specified by the Committee, for
such Performance Cycle so long as such events are objectively determinable. The
adjustments described in this paragraph shall only be made, in each case, to the
extent that such adjustments in respect of a Performance Award which is intended
to constitute Performance-Based Compensation would not cause such Performance
Award to fail to qualify as Performance-Based Compensation.

 

(c)           Determination of Performance.  Prior to the vesting, payment,
settlement or lapsing of any restrictions with respect to any Performance Award
that is intended to qualify as Performance-Based Compensation, the Committee
shall certify in writing that the applicable Performance Objectives have been
satisfied to the extent necessary for such Award to qualify as Performance-Based
Compensation.  In respect of any Performance Award, the Committee may, in its
sole discretion, reduce the amount of cash paid or number of Shares issued that
become vested or on which restrictions lapse (and in the case of any such Award
that is not intended to qualify as Performance-Based Compensation, the Committee
may also, in its discretion, increase such amounts or numbers).  The Committee
shall not be entitled to exercise any discretion otherwise authorized hereunder
with respect to any Performance Award intended to constitute Performance Based
Compensation if the ability to exercise such discretion or the exercise of such
discretion itself would cause the compensation attributable to such Awards to
fail to qualify as Performance-Based Compensation.

 

15

--------------------------------------------------------------------------------


 

9.4          Effect of Change in Control.  The effect of a Change in Control on
a Performance Award, if any, shall be set forth in the applicable Agreement;
provided, however, that with respect to any Performance Award granted on or
after the Restatement Effective Date, no such Award may become vested in full
automatically upon a Change in Control, except (a) if such acceleration is also
contingent upon a termination of Grantee’s employment or services with the
Company, any of its Subsidiaries, or the surviving or successor entity that
occurs within the two (2) year period following the Change in Control, or (b) if
such acceleration occurs with respect to an Award that is not assumed, replaced,
or converted by the surviving entity in any such Change in Control.  In the case
of clause (b), acceleration shall assume attainment of the applicable
Performance Objectives at the higher of (i) the “target” level (prorated based
upon the length of time within the Performance Cycle that has elapsed prior to
the Change in Control) or (ii) actual achievement as of the date of such Change
in Control.

 

9.5          Non-transferability.  Until the vesting of Performance Units and
Performance Share Units or the lapsing of any restrictions on Performance-Based
Restricted Stock, as the case may be, such Performance Units, Performance Share
Units or Performance-Based Restricted Stock shall not be sold, assigned,
exchanged, transferred or otherwise disposed of and shall not be pledged or
otherwise hypothecated.

 

9.6          Shareholder Approval.  Any Option or Award granted under the Plan
which is intended to be Performance-Based Compensation, shall be subject to the
approval of the material terms of the Plan by the stockholders of the Company in
accordance with Section 162(m) of the Code and the regulations promulgated
thereunder.

 

10.          Share Awards.

 

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion.  Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company.  The Grantee shall not sell,
transfer, assign exchange, pledge, encumber or otherwise dispose of a Share
Award or any portion thereof; provided, however, that the foregoing restriction
shall not apply to the underlying Shares once all restrictions and conditions
included in the Share Award (if any) have been satisfied in full.

 

11.          Effect of a Termination of Employment.

 

The Agreement evidencing the grant of each Option and each Award shall set forth
the terms and conditions applicable to such Option or Award upon (a) a
termination or change in the status of the employment of the Grantee by the
Company, a Subsidiary or a Division (including a termination or change by reason
of the sale of a Subsidiary or a Division), or (b) in the case of a Director,
the cessation of the Director’s service on the Board, which shall be as the
Committee may, in its discretion, determine at the time the Option or Award is
granted or thereafter.

 

12.          Adjustment Upon Changes in Capitalization.

 

12.1        In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (a) the maximum
number and class of Shares or other stock or securities with respect to which
Options or Awards may be granted under the Plan, (b) the maximum number and
class of Shares or other stock or securities that may be issued upon exercise of
Incentive Stock Options, (c) the maximum number and class of Shares or other
stock or securities with respect to which Options or Awards may be granted to
any Eligible Individual in any calendar year, (d) the number and class of Shares
or other stock or securities, cash or other property which are subject to
outstanding Options or Awards granted under the Plan and the exercise price
therefore, if applicable and (e) the Performance Objectives.

 

12.2        Any such adjustment in the Shares or other stock or securities
(a) subject to outstanding Incentive Stock Options (including any adjustments in
the exercise price) shall be made in such manner as not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code, (b) subject to
outstanding Awards that are subject to Section 409A of the Code shall be made
only to the extent permitted by Section 409A of the Code or (c) subject to
outstanding

 

16

--------------------------------------------------------------------------------


 

Options or Awards that are intended to qualify as Performance-Based Compensation
shall be made in such a manner as not to adversely affect the treatment of the
Options or Awards as Performance-Based Compensation.

 

12.3        If, by reason of a Change in Capitalization, a Grantee shall be
entitled to, or shall be entitled to exercise an Option with respect to, new,
additional or different shares of stock or securities of the Company or any
other corporation, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.

 

13.          Effect of Certain Transactions.

 

Subject to the terms of an Agreement, following (a) the liquidation or
dissolution of the Company or (b) a merger or consolidation of the Company (a
“Transaction”), either (i) each outstanding Option or Award shall be treated as
provided for in the agreement entered into in connection with the Transaction or
(ii) if not so provided in such agreement, each Optionee and Grantee shall be
entitled to receive in respect of each Share subject to any outstanding Options
or Awards, as the case may be, upon exercise of any Option or payment or
transfer in respect of any Award, the same number and kind of stock, securities,
cash, property or other consideration that each holder of a Share was entitled
to receive in the Transaction in respect of a Share; provided, however, that,
unless otherwise determined by the Committee, such stock, securities, cash,
property, or other consideration shall remain subject to all of the conditions,
restrictions and performance criteria which were applicable to the Options and
Awards prior to such Transaction.  Without limiting the generality of the
foregoing, the treatment of outstanding Options and Stock Appreciation Rights
pursuant to this Section 13 in connection with a Transaction may include the
cancellation of outstanding Options and Stock Appreciation Rights upon
consummation of the Transaction provided either (x) the holders of affected
Options and Stock Appreciation Rights have been given a period of at least
fifteen (15) days prior to the date of the consummation of the Transaction to
exercise the Options or Stock Appreciation Rights (whether or not they were
otherwise exercisable) or (y) the holders of the affected Options and Stock
Appreciation Rights are paid (in cash or cash equivalents) in respect of each
Share covered by the Option or Stock Appreciation Right being cancelled an
amount equal to the excess, if any, of the per share price paid or distributed
to stockholders in the transaction (the value of any non-cash consideration to
be determined by the Committee in its sole discretion) over the exercise price
of the Option or Stock Appreciation Right.  For avoidance of doubt, (1) the
cancellation of Options and Stock Appreciation Rights pursuant to clause (y) of
the preceding sentence may be effected notwithstanding anything to the contrary
contained in this Plan or any Agreement and (2) if the amount determined
pursuant to clause (y) of the preceding sentence is zero or less, the affected
Option or Stock Appreciation Right may be cancelled without any payment
therefor.  The treatment of any Option or Award as provided in this Section 13
shall be conclusively presumed to be appropriate for purposes of Section 12.

 

14.          Interpretation.

 

14.1        Section 16 Compliance.  The Plan is intended to comply with
Rule 16b-3 promulgated under the Exchange Act and the Committee shall interpret
and administer the provisions of the Plan or any Agreement in a manner
consistent therewith.  Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.

 

14.2        Section 162(m).  Unless otherwise determined by the Committee, if
any provision of the Plan or any Agreement relating to an Option or Award that
is intended to be Performance-Based Compensation does not comply or is
inconsistent with Section 162(m) of the Code or the regulations promulgated
thereunder (including IRS Regulation § 1.162-27), such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee
discretion to increase the amount of compensation otherwise payable in
connection with any such Option or Award upon the attainment of the Performance
Objective.  Notwithstanding anything to the contrary herein, the Committee shall
have the sole discretion to determine whether an Award or Option is intended to
be Performance-Based Compensation and may make this determination at any time,
whether in connection with the grant of any Option or Award, with any subsequent
amendment of a previously granted Option or Award, or in any other manner in the
Committee’s discretion.

 

17

--------------------------------------------------------------------------------


 

14.3        Compliance With Section 409A.  All Options and Awards granted under
the Plan are intended either not to be subject to Section 409A of the Code or,
if subject to Section 409A of the Code, to be administered, operated and
construed in compliance with Section 409A of the Code and any guidance issued
thereunder.  Notwithstanding this or any other provision of the Plan to the
contrary, the Committee may amend the Plan or any Option or Award granted
hereunder in any manner, or take any other action that it determines, in its
sole discretion, is necessary, appropriate or advisable (including replacing any
Option or Award) to cause the Plan or any Option or Award granted hereunder to
comply with Section 409A and any guidance issued thereunder or to not be subject
to Section 409A.  Any such action, once taken, shall be deemed to be effective
from the earliest date necessary to avoid a violation of Section 409A and shall
be final, binding and conclusive on all Eligible Individuals and other
individuals having or claiming any right or interest under the Plan. To the
extent required by Section 409A of the Code, if a Grantee is a “specified
employee” as defined in Section 409A of the Code and would be eligible to
receive an Option and/or Award that is subject to Section 409A of the Code, such
Grantee will not be entitled to such Option and/or Award upon a termination of
his or her employment until the earlier of (i) the expiration of the six
(6)-month period measured from the date of such Grantee’s “separation from
service” (within the meaning of Section 409A of the Code) or (ii) the date of
such Grantee’s death. Upon the expiration of any applicable 409A deferral
period, all payments and benefits deferred pursuant to this Section 14.3 will be
paid or reimbursed to such Grantee in a lump sum as soon as practicable, but in
no event later than thirty (30) days following such expired period, and any
remaining payments due under this Plan will be paid in accordance with the
normal payment dates specified for them herein.

 

15.          Termination and Amendment of the Plan or Modification of Options
and Awards.

 

15.1        Plan Amendment or Termination.  The Board may at any time terminate
the Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:

 

(a)           no such amendment, modification, suspension or termination shall
impair or adversely alter any Options or Awards theretofore granted under the
Plan, except with the consent of the Grantee, nor shall any amendment,
modification, suspension or termination deprive any Grantee of any Shares which
he or she may have acquired through or as a result of the Plan; and

 

(b)           to the extent necessary under any applicable law, regulation or
exchange requirement, no amendment shall be effective unless approved by the
shareholders of the Company in accordance with applicable law, regulation or
exchange requirement.

 

15.2        Modification of Options and Awards.  No modification of an Option or
Award shall adversely alter or impair any rights or obligations under the Option
or Award without the consent of the Grantee.

 

16.          Non-Exclusivity of the Plan.

 

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

17.          Limitation of Liability.

 

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

 

(a)           give any person any right to be granted an Option or Award other
than at the sole discretion of the Committee;

 

18

--------------------------------------------------------------------------------


 

(b)           give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;

 

(c)           limit in any way the right of the Company or any Subsidiary to
terminate the employment of any person at any time; or

 

(d)           (d) be evidence of any agreement or understanding, express or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.

 

18.          Regulations and Other Approvals; Governing Law.

 

18.1        Except as to matters of federal law, the Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of Delaware without giving effect to conflicts of laws
principles thereof.

 

18.2        The obligation of the Company to sell or deliver Shares with respect
to Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

18.3        The Board may make such changes as may be necessary or appropriate
to comply with the rules and regulations of any government authority, or to
obtain for Eligible Individuals granted Incentive Stock Options the tax benefits
under the applicable provisions of the Code and regulations promulgated
thereunder.

 

18.4        Each grant of an Option and Award and the issuance of Shares or
other settlement of the Option or Award is subject to the compliance with all
applicable federal, state or foreign law.  Further, if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any federal, state or foreign law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Option or Award or the issuance of Shares, no
Options or Awards shall be or shall be deemed to be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions that
are not acceptable to the Committee.  Any person exercising an Option or
receiving Shares in connection with any other Award shall make such
representations and agreements and furnish such information as the Board or
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements.

 

18.5        Notwithstanding anything contained in the Plan or any Agreement to
the contrary, in the event that the disposition of Shares acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder.  The Committee may require any individual receiving
Shares pursuant to an Option or Award granted under the Plan, as a condition
precedent to receipt of such Shares, to represent and warrant to the Company in
writing that the Shares acquired by such individual are acquired without a view
to any distribution thereof and will not be sold or transferred other than
pursuant to an effective registration thereof under the Securities Act or
pursuant to an exemption applicable under the Securities Act or the rules and
regulations promulgated thereunder.  The certificates evidencing any of such
Shares shall be appropriately amended or have an appropriate legend placed
thereon to reflect their status as restricted securities as aforesaid.

 

19.          Miscellaneous.

 

19.1        Multiple Agreements.  The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time, or at some
other time.  The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to,

 

19

--------------------------------------------------------------------------------


 

or subject to Section 3.6, in substitution for, one or more Options or Awards
previously granted to that Eligible Individual.

 

19.2        Withholding of Taxes.

 

(a)           The Company or any Subsidiary may withhold from any payment of
cash or Shares to a Grantee or other person under the Plan an amount sufficient
to cover any withholding taxes which may become required with respect to such
payment or shall take any other action as it deems necessary to satisfy any
income or other tax withholding requirements as a result of the grant or
exercise of any Award under the Plan.  The Company or any Subsidiary shall have
the right to require the payment of any such taxes and require that any person
furnish information deemed necessary by the Company or any Subsidiary to meet
any tax reporting obligation as a condition to exercise or before making any
payment pursuant to an Award or Option.  If specified in an Agreement at the
time of grant or otherwise approved by the Committee, a Grantee may, in
satisfaction of his or her obligation to pay withholding taxes in connection
with the exercise, vesting or other settlement of an Option or Award, elect to
(i) make a cash payment to the Company, (ii) have withheld a portion of the
Shares then issuable to him or her, or (iii) surrender Shares owned by the
Grantee prior to the exercise, vesting or other settlement of an Option or
Award, in each case having an aggregate Fair Market Value equal to the
withholding taxes.

 

(b)           If a Grantee makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Grantee pursuant to the exercise of an Incentive Stock
Option within the two-year period commencing on the day after the date of the
grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Grantee pursuant to such exercise, the
Grantee shall, within ten (10) days of such disposition, notify the Company
thereof, by delivery of written notice to the Company at its principal executive
office.

 

19.3        Plan Unfunded.  The Plan shall be unfunded.  Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award or Option granted under the Plan.

 

19.4        Beneficiary Designation.  Each Grantee may, from time to time, name
one or more individuals (each, a “Beneficiary”) to whom any benefit under the
Plan is to be paid in case of the Grantee’s death before he or she receives any
or all of such benefit.  Each such designation shall revoke all prior
designations by the same Grantee, shall be in a form prescribed by the Company,
and will be effective only when filed by the Grantee in writing with the Company
during the Grantee’s lifetime.  In the absence of any such designation, benefits
remaining unpaid at the Grantee’s death shall be paid to the Grantee’s estate.

 

19.5        Effective Date/Term.  The effective date of the Plan shall be as
determined by the Board, subject only to the approval by the affirmative vote of
the holders of a majority of the securities of the Company present, or
represented, and entitled to vote at a meeting of shareholders duly held in
accordance with the applicable laws of the State of Delaware within twelve (12)
months after the adoption of the Plan by the Board (the “Effective Date”).  The
Plan shall terminate on the Termination Date.  No Option or Award shall be
granted after the Termination Date.  The applicable terms of the Plan, and any
terms and conditions applicable to Options and Awards granted prior to the
Termination Date shall survive the termination of the Plan and continue to apply
to such Options and Awards.

 

20

--------------------------------------------------------------------------------